Citation Nr: 1510291	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10-18 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions by Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge in January 2015, and a transcript has been associated with the electronic record.
 
In a March 2009 rating decision, the RO granted service connection for PTSD effective December 31, 2008, and assigned a 50 percent disability rating effective that same date.  In an August 2009 statement, the Veteran requested a reconsideration of the rating decision regarding his PTSD that was made in December 2008.  Although the rating decision was issued in March 2009, the effective date for the grant of service connection for PTSD was in December 2008.  The RO treated this statement as a claim for an increased rating for PTSD.  The Board construes this statement liberally and finds that it is a timely notice of disagreement with the initial assignment of the 50 percent disability rating for PTSD. 

In a December 2009 report of general information, the Veteran stated that he was not claiming TDIU based on PTSD.  Later in a July 2012 formal claim for TDIU, he stated that coronary artery disease (a disability for which a 100 percent disability rating was assigned in the March 2013 rating decision) was the only disability for his TDIU claim.   Subsequent to the Veteran's perfection of an appeal of the assignment of an initial 50 percent disability rating for PTSD, the RO in a March 2013 rating decision denied entitlement to a total disability rating based on individual unemployability.  He was notified of that rating decision in May 2013 and did not file a timely Notice of Disagreement.  Accordingly, the issue of entitlement to TDIU is not presently before the Board.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In December 2010, the Social Security Administration awarded the Veteran disability benefits.  These records are potentially relevant to both claims, and the AOJ should attempt to obtain such records.

The RO last obtained records from the Denver VA Medical Center in February 2012.  The AOJ should obtain all records from that facility from February 2012 to the present.

The Veteran testified that VA had said that his hearing loss is related to his Vietnam service, but later in the hearing he said that no doctor has stated that his hearing loss is related to combat exposure.  See hearing transcript, pages 6, 13. The AOJ should afford the Veteran the opportunity to submit medical evidence, such as a statement from a doctor or an audiologist, relating his bilateral hearing loss to service, to include in-service noise exposure.

The Veteran testified that his PTSD has worsened since his last VA examination in September 2012.  See hearing transcript, page 21.  Given the appellant's assertion and the passage of time, another VA examination is warranted.


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his PTSD and bilateral hearing loss and obtained any identified records.  Regardless of the claimant's response, obtain all records from the Denver VA Medical Center from February 2012 to the present.

2.  Inform the Veteran that he may submit medical evidence, such as a statement from a doctor or an audiologist, relating his bilateral hearing loss to service, to include in-service noise exposure.

3.  Contact the Social Security Administration and obtain all records pertaining to the Veteran's claim for disability benefits.

4.  Thereafter, undertake any necessary additional development on the issue of entitlement to service connection for bilateral hearing loss.

5.  Schedule the Veteran for a VA examination to determine the nature and extent of his PTSD.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to his PTSD.  A complete rationale for any opinion offered must be provided.

6.  Thereafter, the AOJ must adjudicate the issues on appeal.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







